Opinion by
Henderson, J.,
The defendant’s claim for exemption was recognized by the sheriff and competent persons were summoned to make the appraisement required by the Act of April 9, 1849, P. L. 533. *220The property levied on was real estate, and the appraisers determined against a division of it. Thereupon after the sale the defendant obtained a rule on the sheriff to pay to her the amount of the exemption allowed by the statute. The plaintiff filed an answer contesting her right to exemption on the ground that she had denied that she had any right, title or interest in the property levied on and that she had endeavored to cheat her creditors. The answer also set forth the title of the defendant to the property sold by the sheriff. No testimony was taken, and the case was disposed of by the court on the petition for the rule and answer. The regularity of the appraisement is not questioned, and the only matter for consideration. is whether the defendant has lost her right of exemption. It was the duty of the sheriff after notice from the debtor to cause the real estate to be appraised as provided by the third and fourth sections of the exemption act unless an express waiver or some other act of the defendant Was brought to his notice which clearly deprived the defendant of the right of exemption. The plaintiff might have moved to set aside the appraisement for the alleged reason that she had attempted to conceal her property and obstruct the collection of the debt which is an appropriate practice in such cases: Williamson v. Krumbhaar, 132 Pa. 455; but she chose rather to meet the question on the defendant’s rule. In either proceeding the burden was on the plaintiff to show that exemption ought not to be allowed. If testimony were needed in support of any allegation made in denial of the defendant’s right it was the duty of the plaintiff to produce it. There was nothing before the court which would have justified a decree against the defendant’s claim. If we consider the plaintiff’s case as supported by evidence, however, the act alleged was not fraudulent. The defendant’s deed was a matter of record when the plaintiff’s debt was created, and the latter had constructive notice at least of the character of the title. The contention of the defendant that the property was not subject to a levy because she was a cestui que trust merely was a question of law on which the judgment of the court was asked and given. But this was in no sense a *221concealment of her property, nor a fraud on the plaintiff. The benevolent provision of the exemption act is not to be withheld except for clear and substantial reasons shown to exist by him who would deny to a debtor its benefits, and such reasons have not been presented in this case.
The decree is, therefore, affirmed.